Citation Nr: 0711891	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-40 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by right ear pressure, sensitivity, and tinnitus.

2.  Entitlement to a rating in excess of 10 percent for 
vasomotor rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1988 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Board notes the 
veteran's service connection claims are more appropriately 
addressed as provided on the title page of this decision.

The issue of entitlement to service connection for a 
disability manifested by right ear pressure, sensitivity, and 
tinnitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The evidence demonstrates the veteran's service-connected 
vasomotor rhinitis is presently manifested by no evidence of 
polyps.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for 
vasomotor rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in November 2002 and 
January 2005.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
requested that he send in any evidence in his possession that 
would support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to this matter have been 
requested or obtained.  Because of the decision in this case, 
any deficiency in the initial notice to the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
this claim would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994) 

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 4.3 (2006).

652
2
Allergic or vasomotor rhinitis:
Ratin
g

With polyps
30

Without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or 
complete obstruction on one side
10
38 C.F.R. § 4.97, Diagnostic Code 6522 (2006).

Based upon the evidence of record, the Board finds the 
veteran's service-connected vasomotor rhinitis is presently 
manifested by no evidence of polyps.  VA and private medical 
record show he experiences mucosal discharge and rhinorrhea 
with no pus or polyps in the nose upon physical examination.  
VA examination findings in September 2004 are persuasive as 
to the present level of disability.  The examiner reported 
that the external nose was straight and symmetrical.  There 
was a mild septal deviation to the right with approximately 
30 percent airway obstruction.  There was adequate airway on 
the right and very good airway on the left.  No polyps or pus 
was noted.  Based on these findings, there is no indication 
that higher alternative or separate ratings are warranted.  
Therefore, entitlement to a rating in excess of 10 percent 
for vasomotor rhinitis must be denied.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's vasomotor rhinitis is 
not demonstrated to have a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to a rating in excess of 10 percent for vasomotor 
rhinitis is denied.

REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and the implementing regulations apply in 
the instant case.  A review of the record shows the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his service connection claim and of which 
parties were expected to provide such evidence by 
correspondence dated in November 2002 and January 2005.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the record shows the veteran is presently 
service-connected for migraine headaches and vasomotor 
rhinitis.  Private medical records show the veteran has been 
treated for vertigo, dizziness, right ear fullness, and 
tinnitus.  The diagnoses included Meniere's disease, 
Eustachian tube dysfunction, and probable benign paroxyimal 
positional vertigo.  VA examination in September 2004 noted 
the claims file was not available for review and that it was 
required for an opinion.  The examiner noted the veteran had 
vertiginous episodes that sounded more like labyrinthitis 
than classic Meniere's disease.  It was also noted that 
records of pertinent medical studies had been submitted with 
the claim, but that these records were not available to the 
examiner.  The examiner stated it would be speculation to 
conclude that tinnitus and dizziness were related to a 
service-connected disability.  A subsequent VA sinus 
examination, however, found the veteran's recurrent episodes 
of dizziness were unrelated to his sinus disorders without 
providing any rationale for the opinion.  In light of the 
absence of a clear medical opinion as to the veteran's 
service connection claim, the Board finds additional 
development is required as to this matter prior to appellate 
review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has a 
present disability manifested by right 
ear pressure, sensitivity, and tinnitus 
as a result of active service or a 
service-connected disability.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


